Citation Nr: 1440738	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-25 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from August 1944 to June 1946.  He died in February 2009, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.   

The Virtual VA paperless claims processing system, apart from the Veteran's VA outpatient treatment records, contains documents that are either irrelevant to the issues on appeal or duplicative of the evidence already contained in the paper claims file.  While the VA treatment records were receiving following the most recent Supplemental Statement of the Case (SSOC) in this matter, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review this evidence in the first instance.  The Veterans Benefits Management System (VBMS) does not contain any documents.

The appellant had originally requested a hearing before the Board.  She was scheduled for a hearing in November 2013, but failed to appear for that proceeding.  She has not requested that the hearing be rescheduled, nor has she provided good cause.  Therefore, her hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(a) (2014). 

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

As noted above, the Virtual VA file contains additional VA medical records that were not considered by the AOJ, and a waiver of the RO's initial consideration has not been submitted.  Thus, the AOJ should review these records on remand.

In addition, the Board notes that there may be outstanding private medical records.  In this regard, the appellant submitted in 2011 in which she indicated that the Veteran had been treated by Dr. Moore and Dr. Schultz.  However, it does not appear that records have been obtained from those physicians.  As such, an attempt to be made to obtain those records.

The Board further notes that a VA medical opinion has not been obtained in this case.  Thus, on remand, the AOJ should obtain an opinion addressing the etiology of the cause of the Veteran's death.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his chronic obstructive pulmonary disease.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  A specific request should be made for records from Dr. Moore and Dr. Schultz (identified by the appellant in a 2011 statement).

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims folder to a VA examiner for a medical opinion to address the etiology of the cause of the Veteran's death.  The VA examiner is requested to review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and the appellant's assertions.

It should be noted that, during his lifetime, the Veteran was service-connected for bilateral hearing loss, tinnitus, traumatic arthritis of the right knee with limited extension and flexion, and degenerative arthritis of the right hip.

The examiner should state whether it is at least as likely as not that the Veteran's service-connected disabilities caused his death; contributed substantially or materially to his death; combined with another disorder to cause his death; or, aided or lent assistance to his death.  

In addition, the examiner should state whether it is at least as likely as not that the Veteran's chronic obstructive pulmonary disease was related to his military service.  He or she should also address whether his death was otherwise causally or etiologically related to the Veteran's military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the appellant should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).

